Title: To George Washington from Thomas Johnson, 23 April 1779
From: Johnson, Thomas
To: Washington, George



Sir.
Annapolis [Md.] 23d April 1779.

I had the pleasure of receiving last Sunday your Favor of the eighth Instant most of the Maryland Officers sent hither on the recruiting Service have since been with me and received the Money they desired some of them have sanguine Hopes of Success—I saw Colo. Rawlings on Friday; from Conversation with him I collected that he had upwards of 100 Men and I heard Yesterday he enlisted several in his Way to Fort Frederick he was furnished with Money whilst here. I am sincerely sorry that we are so often obliged to take up your Attention in the very disagreeable Business of adjusting Claims and Difficulties amongst our Quota of Troops I am apprehensive that any Settlement of Rank will still leave much Dissatisfaction amongst our Officers but I believe our Assembly will never touch the Subject again.
Some of the Officers have told me that just before they came away they saw the Revd Mr Wilmer at Genl Smallwood’s Quarters—that he was lately from New York and brought a very particular Account of the Enemy’s Strength that they understood he designed into New York again—In the first of these ⟨Times⟩ Mr Wilmer was not thought a Whigg he aftwds strongly avowed whiggish principles; when it became necessary under our Law to take an Oath of Allegiance to the State he did not conform because as I understood he had an Estate in England—the 31st of July last he obtained permission from me “to go from Baltimore or either of the Innletts in this State to France or any of the Islands in the West Indies not under the Dominion of the Crown of Great Britain” I have since heard that he applied at our Lines for Leave to pass to New York that it was refused and that he notwithstanding got in of the Truth of this I am not certain having it only from Report I have been thus particular to guard you against too much Confidence in Mr Wilmer unless you should have the most decisive Evidence of his Attachments he is sensible active and I believe little acquainted with Fear and of Course if he goes in and out of New York as he pleases may be very useful or very dangerous. I have the Honor to be with the highest Respect & Esteem Your Excellencys most obedt & most hble Servt
Th. Johnson
